Citation Nr: 0930505	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-31 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Whether the severance of service connection for tinnitus 
as of July 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service with the Merchant Marines from 
December 1943 to August 1945, and with the U.S. Air Force 
from February 1946 to December 1948.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2006 rating decision of the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for hearing loss.

The Veteran's representative also contends that an April 2007 
rating decision which severed service connection for tinnitus 
is on appeal before the Board.  In May 2007, the RO certified 
the appeal for service connection for hearing loss disability 
to the Board.  The Board notes that the Veteran submitted a 
notice of disagreement (NOD) as to the severance of service 
connection for tinnitus in April 2007.  In May 2007, the RO 
issued a letter to the Veteran regarding the disagreement 
with the severance of service connection for tinnitus, 
including information to the Veteran about requested Decision 
review Officer (DRO) review of the severance of service 
connection for tinnitus.  

In June 2007, the Veteran submitted correspondence in which 
he requested that a DRO review the severance of service 
connection for tinnitus.  The Veteran attached information he 
thought was pertinent to the severance of service connection 
for tinnitus.  However, the statement also discussed the 
claim of service connection for hearing loss which had been 
certified to the Board.  The RO forwarded this correspondence 
to the Board, apparently assuming that the correspondence was 
about the Veteran's substantive appeal.  

In July 2007, the RO issued a SOC addressing the propriety of 
severance of service connection for tinnitus.  The SOC did 
not address the June 2007 correspondence from the Veteran.  
If the SOC was issued by a DRO, the SOC does not so state.  
The RO apparently closed the disagreement with severance of 
service connection was improper because the Veteran did not 
submit a timely substantive appeal following issuance of the 
July 2007 SOC.  However, it appears that the July 2007 SOC 
was incomplete.  If the SOC was incomplete, the period 
allowed for substantive appeal has not expired.

In the Board's opinion, the fact that the SOC issued by the 
RO in July 2007 did not address the Veteran's June 2007 
correspondence raises complex procedural issues.  See 
38 C.F.R. § 20.200, 20.202, 20.302; see also Gibson v. Peake, 
22 Vet. App.11, 15 (2007); Archbold v. Brown, 9 Vet. App. 
124, 132(1996) (under certain circumstances, statement from 
Veteran received prior to issuance of an SOC may constitute 
substantive appeal).  Under the circumstances, the Board 
finds that the Veteran is entitled to a Supplemental 
Statement of the Case (SSOC) to correct the procedural defect 
raised by VA's failure to address the portion of the June 
2007 correspondence pertaining to the Veteran's disagreement 
with the severance of service connection for tinnitus.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Remand is 
required for issuance of further response to the Veteran's 
disagreement with the severance of service connection for 
tinnitus.  

The claim of impropriety in the severance of service 
connection for tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss disability was first medically 
diagnosed in 2005, when more than 50 years had elapsed after 
his separation from service.

2.  The Veteran's lay statements that hearing loss disability 
was present soon after service and continuously thereafter 
are not credible or competent.    




CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
service, nor may hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for hearing loss.  Before assessing the merits of 
the appeal, VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) must be examined.  The VCAA provides that 
VA shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits and that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

In this case, the Veteran was advised of VA's duties to him 
under the VCAA by a letter issued in February 2006.  This 
letter included notice of all required elements except 
discussion of the law governing determination of the degree 
of disability and the effective date of a grant of service 
connection.  That information was provided to the Veteran in 
June 2006.  As the claim of service connection has been 
denied, the lack of notice regarding assignment of degree of 
disability and effective date of disability prior to the 
initial rating decision did not result in prejudice to the 
Veteran.  

There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden 
of demonstrating prejudicial error on appeal).  The Veteran 
does not argue that any defect in notice, either as to timing 
or as to content, prejudiced his effort to reopen the claims 
on appeal.  No further action is required to meet the duty to 
notify the Veteran.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Unfortunately, the Veteran's service treatment records cannot 
be located in this case.  The RO notified the Veteran of this 
circumstance in January 2005, and afforded the Veteran an 
opportunity to provide any additional evidence or information 
that might help to locate service treatment records, 
including from alternative sources.  The RO certified, by a 
memorandum dated in April 2006, that the Veteran's service 
treatment records were unavailable, and that a further effort 
to locate those records would be futile.  

The Veteran has not identified any available post-service 
clinical records except those records already submitted by 
the Veteran.  The Veteran was afforded VA examination.  VA 
opinion as to the etiology of the Veteran's hearing loss 
disability has been obtained.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for organic 
diseases of the nervous system, and the provisions regarding 
presumptions have been considered in this decision.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

Facts and analysis

No service treatment records are available.  The Veteran has 
provided a history of being on Air Force planes and being 
exposed to Air Force plane noise in service, as well as 
firing range noise in service, although his military 
occupational specialty was as a cook.  He has stated that he 
first noticed hearing loss in service.

The Veteran has provided post-service private audiology 
records dated in 2005 which disclose bilateral moderate to 
profound hearing loss.  The provider who conducted the July 
2005 private examination also provided a September 2005 
statement which indicates that the provider did not treat the 
Veteran prior to July 2005.  The provider indicated that the 
Veteran would benefit from hearing aids.  The provider stated 
an opinion that "more likely than not" the Veteran's 
hearing loss was related to noise exposure which was incurred 
during the Veteran's military service.  

VA evaluation of the Veteran's hearing was conducted in April 
2006, nearly 60 years after the Veteran's 1948 service 
separation.  The Veteran reported military noise exposure 
significant for aircraft engines, riding in unpressurized 
airplanes, and firing range noise.  After service, the 
Veteran worked as an engineer for the Air Force.  The 
examiner concluded that any relationship between the 
Veteran's service and current hearing loss was speculative, 
given the lack of service treatment records.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Veteran did not manifest a hearing loss disability as defined 
for VA purposes when he separated from service.

The Veteran has not reported that he was treated for hearing 
loss by any employer or by any private provider until 2005.  

The only evidence of record which is favorable to the Veteran 
is the September 2005 opinion that the Veteran's current 
hearing loss is "more than likely" a result of noise 
exposure in service.  The Board notes that this opinion does 
not discuss the elapsed time between the Veteran's 1948 
service separation and the July 2005 private examination.  
The Board notes that the September 2005 opinion does not 
discuss the significance of the Veteran's employment by the 
Air Force as an engineer following his service discharge.  
The Board notes that the September 2005 medical statement 
indicates that the Veteran would benefit form hearing aids, 
which indicates that the Veteran was not using hearing aids 
when he first consulted the provider in 2005.  The Board 
further notes that the provider who wrote the September 2005 
statement did not explain the rationale for his conclusion 
that the Veteran's current hearing loss is related to the 
Veteran's military service.  

The Board finds the lack of discussion of the Veteran's 
employment and other noise exposure during the more than 50 
years that elapsed between the Veteran's 1948 service 
discharge and the July 2005 examination a significant factor 
to reduce the credibility and persuasive value of the 
September 2005 medical opinion and statement.  The fact that 
the Veteran was not using hearing aids prior to July 2005 
examination is, in effect, a fact which contradicts all 
statements and opinions that the Veteran has had hearing loss 
continuously since his service discharge in 1948.  

The Board finds that the April 2006 VA examination report, 
which provides an opinion that any link between the Veteran's 
current hearing loss and his military service which ended in 
1948 would be speculative is far more credible and 
persuasive.  

The only evidence favorable to the Veteran's claim is his own 
contention, raised in several statements submitted to VA, 
that he began to notice hearing loss soon after service.  The 
Veteran is, as noted above, competent to state symptoms he 
can observe.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, in this case, his statement that he noticed 
hearing loss beginning as early as 1948, when he was 
separated from service, conflicts with lack of evaluation of 
his hearing for the next 50 years.  Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  

The Board is aware that in situations such as this, where 
service treatment records which were in the possession of the 
government cannot be located, it has a heightened obligation 
to explain its findings and conclusions and carefully 
consider the benefit- of-the-doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board further notes that negative 
evidence, that is, actual evidence which weighs against a 
party, must not be equated with the absence of substantive 
evidence.  Forshey, 284 F.3d at 1363.

This claim is not being because of the absence of service 
treatment records.  The Board notes that, although service 
treatment records are absent, the lack of evidence that is 
most compelling in this case is the fact that the Veteran has 
not provided any record of treatment of hearing loss until 
more than 50 years had elapsed following his service.  In 
conjunction with the evidence that the Veteran was employed 
following his service discharge, and was employed by the Air 
Force, it is entirely reasonable to assume that the Veteran 
underwent hearing examinations for purposes of employment at 
some time during his postservice employment.  

The Veteran, as a lay person, is competent to state that he 
thought he might have hearing loss at some time, or to state 
that he noticed fluctuations or changes in his hearing 
acuity.  However, the Veteran is not competent to state when 
hearing loss, as defined for purposes of Veterans' benefits, 
was first present, or to assign an etiology for that hearing 
loss.  It is simply not reasonable to assign find, on the 
basis of the Veteran's allegations, that a hearing loss 
disability, as defined for VA purposes, was present within 
one year following the Veteran's 1948 service discharge in 
the absence of any postserivce VA, private, or employment 
clinical records describing the severity of hearing loss 
during the extended, 50-year period following the Veteran's 
service discharge until 2005, when the Veteran obtained 
evaluation disclosing hearing loss.  

Moreover, the evidence establishes that the Veteran was not 
using hearing aids when the private examiner who wrote the 
September 2005 medical statement first examined the Veteran 
in 2005 contradicts his statement.  In effect, the Veteran 
contends that hearing loss was present, but did not interfere 
with his employment or any other activity such that 
evaluation or treatment of hearing loss was required for 50 
years.  The Board finds that the lack of evidence of 
decreased hearing acuity for such a lengthy period is, in 
fact, evidence that, if hearing loss was present, it did not 
interfere with employment until many years elapsed after the 
Veteran's service.  

In any event, the Veteran's statements that he first noted 
hearing loss in or soon after service discharge in 1948 are 
not consistent with his failure to seek evaluation of his 
hearing until 2005.  If the Veteran's statements are accepted 
as competent evidence that he did notice hearing loss in 
service or soon after service, the credibility of that 
evidence is greatly diminished by the inconsistency of his 
current statements with his actions prior to submitted the 
claim for service connection for hearing loss.  

The Board finds that the Veteran's statements that he noticed 
hearing loss in service or soon after service are not 
credible.  The lack of objective evidence that the Veteran 
reported a concern about hearing loss during employment 
following the 1948 service discharge, and did not seek 
service connection for a hearing loss until more than 50 
years had elapsed after his service, is not consistent with 
the report that hearing loss had its onset in 1948 or soon 
thereafter.  

The Veteran's ability to remain employed for many years after 
service without seeking evaluation of his hearing conflicts 
with the statements offered by the Veteran to the effect that 
he noticed hearing loss disability in service or shortly 
thereafter  

The VA opinion that any discussion of a link between the 
Veteran's service and hearing loss diagnosed in 2005 is 
speculative is more consistent with the objective evidence of 
record than any other evidence.  The Board is not authorized 
to award service connection on the basis of speculation, so 
the 2006 VA opinion is entirely unfavorable to the Veteran's 
claim.  

The Veteran's statements are not of sufficient credibility to 
place the evidence in equipoise to warrant a finding that the 
Veteran had a hearing loss within one year after his service.  
The history provided to the private examiner who conducted 
the July 2005 audiology examination is not of sufficient 
accuracy and credibility to warrant a finding that the 2005 
private medical opinion, although favorable to the Veteran, 
places the evidence in equipoise.  

The Veteran contends that it is unfair to deny service 
connection because the service treatment records which would 
show that he had hearing loss in service cannot be located.  
However, the Board accepts as credible the Veteran's 
contention that he had fluctuations in his hearing acuity in 
service when he rode in unpressurized aircraft.  
Nevertheless, it is not credible that there would be no 
objective evidence of that hearing loss for 50 years if any 
decrease in hearing acuity remained chronic and continuous 
rather than resolving after service,.  

Certainly, if service treatment records are located, and 
establish that the Veteran incurred hearing loss in service, 
or if employment medical records are located which show 
hearing loss disability within one year after the Veteran's 
service discharge, or evaluation of the Veteran's hearing 
acuity prior to 2005, such records will be new and material 
evidence which will serve to reopen the claim denied in this 
decision.  However, it is not the absence of service 
treatment records which is the basis of the Board's denial.  
Rather, it is the unfavorable evidence of post-service 
continuity of hearing loss disability, including objective 
evidence which contradicts he Veteran's lay statement, which 
is the basis of this unfavorable determination.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss.  There is 
no reasonable doubt which may be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The appeal for service connection for hearing loss is denied.  


REMAND

The Veteran is entitled to a supplemental or revised SOC 
addressing his claim that severance so service connection for 
tinnitus was improper.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Veteran should be advised that he has not 
perfected appeal of that claim, and he should be advised of 
the time period in which he may perfect appeal if he wishes 
to do so.  If the Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal, then the claim should 
be developed to the extent necessary and returned to the 
Board, if service connection is not restored.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental or revised SOC which 
addresses the Veteran's June 2007 
correspondence, including the request for 
review of the claim by a Decision Review 
Officer.  The Veteran should be advised that 
he has not perfected appeal of that claim, and 
he should be advised of the time period in 
which he may perfect appeal if he wishes to do 
so.  If service connection is not restored, 
and the Veteran perfects a substantive appeal, 
the claim should be returned to the Board only 
after all due process has been afforded the 
Veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


